Citation Nr: 0003149	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that found that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for duodenal ulcer.  


FINDINGS OF FACT

1.  An unappealed April 1991 RO decision continued the denial 
of service connection for duodenal ulcer.  

2.  Evidence received since the April 1991 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for duodenal ulcer is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for duodenal ulcer.  While an April 1998 RO 
decision found that new and material evidence had not been 
submitted, a February 1999 supplemental statement of the case 
indicates that the claim is reopened and then found to be not 
well grounded.  With respect to his claim, the Board finds, 
as discussed below, that the February 1999 supplemental 
statement of the case is correct in reopening the claim, as 
he has submitted new and material evidence.  

The evidence of record prior to the April 1991 RO decision 
included service medical records, the veteran's statements, 
and hospital records relating to a private hospitalization in 
1971 and a VA hospitalization in 1972.  

An October 1971 RO decision reflects that service connection 
for duodenal ulcer was denied on the basis that it was not 
incurred during active service.  A February 1991 letter to 
the veteran reflects that service connection had previously 
been denied for duodenal ulcer and requests that he submit 
additional evidence indicating that a duodenal ulcer was 
incurred in or aggravated by active service.  An April 1991 
letter to the veteran indicates that additional information 
had not been received and his claim was denied.  As the April 
1991 RO denial was not appealed, it is final.  38 U.S.C.A. 
§ 7105.

Subsequent to the April 1991 RO decision additional evidence 
has been submitted, including testimony by the veteran as 
well as statements from a former service comrade and an 
acquaintance that knew him both prior to and since service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a veteran served continuously for ninety (90) 
days or more during a period of war and duodenal ulcer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the text established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether new and material evidence has been presented.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Prior to 
the April 1991 RO denial the statements from the acquaintance 
and former service comrade, as well as the detail disclosed 
in the veteran's current testimony, were not of record.  In  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that, while "not every piece of new evidence is 
'material', we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Considering this, the 
Board concludes that the new evidence, in the form of lay 
statements describing symptoms experienced by the veteran 
contribute "to a more complete picture of the circumstances 
surrounding the" asserted onset of the veteran's duodenal 
ulcer.  Id.  Therefore, new and material evidence has been 
submitted and the claim of entitlement to service connection 
for duodenal ulcer is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for entitlement to service connection for 
duodenal ulcer is granted.  



REMAND

Having determined that new and material evidence has been 
presented, the claim must be considered de novo, to include 
whether or not the veteran's claim for service connection for 
duodenal ulcer is well grounded under 38 U.S.C.A. § 5107(a).  
Winters.

Also, prior to determining whether or not the claim is well 
grounded, VA treatment records that have been indicated to 
exist and be relevant, should be associated with the record 
on appeal.  The October 1971 RO decision refers to evidence 
contained in VA hospital report relating to a period in June 
1965 that refers to the veteran being hospitalized in March 
1965.  A July 1971 hospital discharge summary from Hennepin 
County General Hospital reflects that the veteran had been 
treated for ulcer problems five years before at a VA hospital 
and a March 1965 statement from the veteran reflects that he 
had been hospitalized at the VA Hospital in Minneapolis, 
Minnesota, in March 1965.  Records relating to the veteran's 
hospitalization in Minneapolis, Minnesota, in 1965 have not 
been associated with the record on appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the VA Medical 
Center in Minneapolis, Minnesota, and 
request copies of all records relating to 
treatment of the veteran, including 
records relating to any hospitalization 
in March and June 1965.  

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for duodenal ulcer, to include 
whether the reopened claim is well 
grounded.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link.

